Case 3:21-cv-01231-TAD-KDM Document 1 Filed 05/07/21 Page 1of6PageID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

MONROE DIVISION
LESLIE L. STUART CIVIL ACTION NO.
VERSUS JUDGE

JAY RUSSELL, SHERIFF, OUACHITA PARISH

MAGISTRATE JUDGE
AND TIMOTHY G. FISCHER

COMPLAINT

NOW INTO COURT, through undersigned counsel, comes LESLIE [. STUART, a

citizen and resident of Louisiana, who respectfully represents:

le

NATURE OF CLAIM

This is an action for monetary relief pursuant to 42 U.S.C. §1983 and under the Fourth

Amendment and F ourteenth Amendment of the United States Constitution, and based upon

applicable state law.

hes

JURISDICTION

Jurisdiction is invoked pursuant to 28 U.S.C. §1331, §1343, and pursuant to 28 U.S.C.

§1441, et seq., and diversity of citizenship. Plaintiff invokes the supplemental jurisdiction of the
court to hear and determine claims arising under state law pursuant to 28 U.S.C. §1367 and

Article 1 §2 and §5 of the Louisiana Constitution and Louisiana Civil Code Article 2315 and

2521);
Case 3:21-cv-01231-TAD-KDM Document 1 Filed 05/07/21 Page 2 of 6 PageID#: 2

2
PARTIES

Plaintiff, Leslie L. Stuart, is a person of the full age of majority and resident of the State

of Louisiana.

Defendants herein are:

Jay Russell, Sheriff of Ouachita Parish and Timothy G. Fischer, Deputy Sheriff of
Ouachita Parish, Louisiana, both individually and in their official capacies.

5.

FACTS

 

On May 9, 2020, Leslie L. Stuart was at her home located at 103 Gilbert Drive in West

Monroe, Louisiana. Deputy Fischer came to Ms. Stuart’s home inquiring if a certain Mark J ones

was at her home.

6,

Ms. Stuart advised the deputy that she was unsure if Mr. Jones was home or not, but that

she would check inside the residence and see. A short time later Ms. Stuart came out of her

residence and advised the deputy that Mr. Jones was not at her residence.

7.

Deputy Fischer then drew his firearm which startled Complainant and Complainant told

the officer that he needed to leave her property.

8.

Deputy Fischer immediately placed Complainant in handcuffs and placed her in his police

Car.
Case 3:21-cv-01231-TAD-KDM Documen t1 Filed 05/07/21 Page 3 of6PagelD#: 3

9.
Deputy Fischer later released Complainant from his vehicle, but then placed her, while

handcuffed, in her home where she remained cuffed for a significant period of time.

LQ,

Eventually Fischer released Complainant from the handcuffs and issued a summons fora

claimed “resisting an officer”.

Li.

It is shown that Deputy Fischer used excessive force while handcuffing Complainant and

placing her in the sheriff's vehicle.

12.
The arrest and detention of Complainant was without justification or probable cause.
[3k
As a result of her being taken into custody and placed in the police vehicle, various
neighbors witnessed the occurrence and have since commented upon the arrest and are now

avoiding contact with Complainant. She has thus suffered immeasurable embarrassment as a

result of the Defendant’s actions.

he went into the home and began rummaging about.

Lo.

Despite the fact that he claimed that he was looking for an individual, the officer went

through any number of Complainant’s personal possession and items damaging a great many of
Case 3:21-cv-01231-TAD-KDM Documen t1 Filed 05/07/21 Page 4 of 6PagelD#: 4

5. Facilitating, condoning and approving such conduct and turning a blind eye
towards same with a deliberate indifference to the effect that said policies,
practices and procedure have upon the constitutional rights of person, including
Complainant.

i.

Sheriff Jay Russell or his deputies, agents and employees may claim qualified immunity.
This is not available because the conduct described violates established law and is not objectively
reasonable. The sheriff's representatives used excessive force in their detention and treatment of
Complainant, who was not a suspect, and not a criminal or perpetrator.

aN),

The actions of Sheriff Jay Russell and his deputies, agents and employees were not
related to any legitimate state objective, but were in bad faith, malicious, and with deliberate
indifference to Complainant’s rights, and with callous and reckless disregard for the same.
Therefore, an award of punitive damages and attorney’s fees against Sheriff J ay Russell and his
deputies, agents and employees is warranted.

Zi,

The conduct described also violates Louisiana law, including, but not limited to Louisiana

Code Article 2315 and Articles 1 92 and §4 of the Louisiana Constitution, and Sheriff Jay

Russell is vicariously liable for the damages caused.

Ld.

Defendant is liable for the damages described hereinabove.

 
Case 3:21-cv-01231-TAD-KDM Document 1 Filed 05/07/21 Page 5 of 6 PageID#: 5

24.

Complaint requests a trial by jury on all issues as allowed by law.

WHEREFORE, Complainant, LESLIE L. STUART, prays that Defendants be duly served
and cited to answer this lawsuit, and after due proceedings had, that the Complainant be awarded
compensatory damages and punitive damages against the Defendants, as are reasonable in the

premises, along with attorney’s fees, and all costs of this action.

entitled

   
    

700 North 2™ Street,
P.O. Box 14596 |

 

Telephone: (3/18) 38741
Facsimile: (318) 387-1

 

 
Case 3:21-cv-01231-TAD-KDM Documen t1 Filed 05/07/21 Page 6 of 6 PagelD#: 6

these items, including a number of “collectibles” that Complainant had accumulated over the
years.
16.

As a result of the events described hereinabove, Leslie L. Stuart suffered damages caused
by the neglect and negligence of Deputy Timothy G. Fischer by committing a battery on her
person, assaulting her by pulling a firearm on her, false arrest, embarrassment, property damage,
and emotional distress.

17.
CLAIMS PRESENTED

The acts of the deputy of Sheriff J ay Russell was done under color of state law and
caused damage to Complainant in violation of the Fourth and Fourteenth Amendments to the
United States Constitution and pursuant to 42 U.S.C. §1983, as well as rights secured under the
Louisiana Constitution and other state laws, specifically depriving Complainant of equal

protection of the law.

18.

Upon information and belief, the Sheriff has provided policies, practices and customs

which caused injury to the Complainant, including:

os Disregard for probable cause, a history of recklessness and disregard for
prohibitions against use of unnecessary for;

5 Failing to adequately train law enforcement personnel in the proper exercise of
their duties and authority, and encouraging and sanctioning improper practices:
